Exhibit 99.1 1 Non-Deal Roadshow May 24-25, 2011 Forward Looking Statements This presentation contains forward-looking statements, including PDL’s expectations with respect to its future royalty revenues, expenses, net income, and cash provided by operating activities. Each of these forward-looking statements involves risks and uncertainties. Actual results may differ materially from those, express or implied, in these forward-looking statements. Factors that may cause differences between current expectations and actual results include, but are not limited to, the following: ▪The expected rate of growth in royalty-bearing product sales by PDL’s existing licensees; •The relative mix of royalty-bearing Genentech products manufactured and sold outside the U.S. versus manufactured or sold in the U.S.; •The ability of PDL’s licensees to receive regulatory approvals to market and launch new royalty-bearing products and whether such products, if launched, will be commercially successful; •Changes in any of the other assumptions on which PDL’s projected royalty revenues are based; •Changes in foreign currency rates; •Positive or negative results in PDL’s attempt to acquire royalty-related assets; •The outcome of pending litigation or disputes, including PDL’s current dispute with Genentech related to ex-U.S. sales of Genentech licensed products; and •The failure of licensees to comply with existing license agreements, including any failure to pay royalties due. Other factors that may cause PDL’s actual results to differ materially from those expressed or implied in the forward- looking statements in this presentation are discussed in PDL’s filings with the SEC, including the "Risk Factors" sections of its annual and quarterly reports filed with the SEC. Copies of PDL’s filings with the SEC may be obtained at the "Investors" section of PDL’s website at www.pdl.com. PDL expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in PDL’s expectations with regard thereto or any change in events, conditions or circumstances on which any such statements are based for any reason, except as required by law, even as new information becomes available or other events occur in the future. All forward-looking statements in this presentation are qualified in their entirety by this cautionary statement. 2 Company: PDL BioPharma, Inc. Ticker: PDLI (NASDAQ) Location: Incline Village, Nevada Employees: Less than 10 2010 Revenues: $345 million 2011- Q1 Revenue: $83 million 2011 Regular Dividends: $0.15 /share paid on March 15, June 15, September 15 & December 15 Q1-2011 Cash Position1: $193 million Shares O/S2: ~ 140 million Average Daily Volume: ~ 3 million shares Key Information 3 1. As of March 31, 2011; 2. Not fully diluted Overview of PDL BioPharma 4 Company Overview •PDL pioneered thehumanization of monoclonal antibodies which enabled the discovery of a new generation of targeted treatments for cancer and immunologic diseases •PDL’s primary assets are its antibody humanization patents and royalty assets which consist of its Queen et al. patents and license agreements •Licensees consist of large biotechnology and pharmaceutical companies including Roche/Genentech/ Novartis, Elan/BiogenIdec, Pfizer/Wyeth/J&J and Chugai 5 Antibody Humanization Technology •Antibodies are naturally produced by humans to fight foreign substances, such as bacteria and viruses •In the 1980’s, scientists began creating antibodies in non-human immune systems, such as those of mice, that could target specific sites on cells to fight various human diseases •However, mouse derived antibodies are recognized by the human body as foreign substances and may be rejected by the human immune system 6 •PDL’s technology allows for the “humanization” of mouse derived antibodies by moving the important binding regions from the mouse antibody onto a human framework •PDL’s humanization technology is important because the humanized antibodies retain the binding and activity levels from the original mouse antibody •PDL’s technology has been incorporated into antibodies to treat cancer, eye diseases, arthritis, multiple sclerosis and other health conditions with aggregate annual sales of over $17 billion Mission Statement •Queen et al. Patents ▪Manage patent portfolio ▪Manage license agreements •Purchase new royalty generating assets ▪Assets that improve shareholder return ▪Commercial stage assets ▪Prefer biologics with strong patent protection •Optimize return for shareholders 7 Corporate Governance Management •John McLaughlin President & CEO •Christine Larson VP & CFO •Christopher Stone VP, General Counsel & Secretary •Caroline Krumel VP of Finance •Danny Hart Associate General Counsel Board of Directors •Fred Frank Lead Director •Jody Lindell •John McLaughlin •Paul Sandman •Harold Selick 8 Licensed Products and Royalty Revenue 9 Licensed Products and Royalty Revenue 10 1. As reported to PDL by its licensee 2. As reported by Roche; assume 1.155 CHF/USD How Long will PDL Receive Royalties from Queen et al. Patents? •PDL’s revenues consist of royalties generated on sales of licensed products ▪Sold before the expiration of the Queen et al. patents in mid-2013 through end of 2014 or ▪Made prior to the expiration of the Queen et al. patents and sold anytime thereafter 11 Example of Antibody Formulation, Fill and Finish Schedule ½ month 1 month ½ month 2-3 months Thaw, Formulation & Vial Filling Quality Release Packaging & Quality Inventory Example of Antibody Bulk Manufacturing Schedule Cell Culture Quality Release Testing Bulk Frozen Storage 1 mo 3 mos 5 mos 10 mos 15 mos 20 mos 27 mos 3 mos 2-18 months 1mo 1mo Purification to Concentrated Bulk/Frozen Genentech Product Made or Sold in U.S. Net Sales up to $1.5 Billion 3.0% Net Sales Between $1.5 Billion and $2.5 Billion 2.5% Net Sales Between $2.5 Billion and $4.0 Billion 2.0% Net Sales Over $4.0 Billion 1.0% Genentech Product Made and Sold Ex-U.S. All Sales 3.0% Queen et al Patents - Royalty Rates 12 •Tysabri and Actemra •Flat, low single-digit royalty •Genentech Products (Avastin, Herceptin, Lucentis1 and Xolair) •Tiered royalties on product made or sold in US •Flat, 3% royalty on product made and sold outside US •Blended global royalty rate on Genentech Products in 2010 was 1.9% •Blended royalty rate on Genentech Products in 2010 made or sold in US was 1.5% 1. As part of a settlement with Novartis, which commercializes Lucentis outside US, PDL agreed to pay to Novartis certain amounts based on net sales of Lucentis made by Novartis during calendar year 2011 and beyond. The amounts to be paid are less than we receive in royalties on such sales and we do not currently expect such amount to materially impact our total annual revenues. Shift of Manufacturing Sites Higher Royalties •Roche is moving some manufacturing ex-US which may result in higher royalties to PDL due to the flat 3% royalty for Genentech Products made and sold ex-US ▪Current production at Penzburg (Herceptin) and Basel (Avastin) plants ▪Two new plants in Singapore (CHO antibody and e. coli antibody fragment) -E. coli (Lucentis) and CHO (Avastin) plants are approved for commercial supply to the US -E. coli and CHO plants are expected to be approved for commercial supply to the EU in 2011 -Currently, all Lucentis is made in the US 13 Percent of Total Worldwide Sales1 1. As reported to PDL by its licensee Royalty Revenue & Licensed Products 14 Royalties by Product ($ in millions) Royalty Products - Approved 15 Royalty Products - Avastin 16 Licensee Product Status Indications Roche (Genentech) Avastin Approved sBLA Phase 3 Colorectal Cancer NSCLC Metastatic Renal Cell Glioblastoma Metastatic Breast HER2- 1st Line Metastatic Breast HER2- 2nd Line Ovarian Cancer Gastric Elan •On December 16, 2010, FDA notified Roche/Genentech of its intention to withdraw Avastin’s approval as first line treatment for HER2- breast cancer in combination with paclitaxel. •In response to request from Genentech, FDA scheduled a hearing on June 28-29, 2011 to allow Genentech to present why Avastin should remain FDA-approved for HER2- breast cancer. •On December 16, 2010, EMEA narrowed, but did not withdraw Avastin’s approval for first line treatment of HER2- breast cancer in combination with paclitaxel. •Roche lowered its estimate of peak annual sales from of Avastin from CHF8 - CHF9 billion to CHF7 billion. •On April 15, 2011, Roche announced that CHMP issued a positive opinion for the use of Avastin in combination with Xeloda for 1st-line HER 2- breast cancer. •Based on our internal model, we project Avastin for treatment of metastatic HER2- breast cancer represents slightly more than 2% of total PDL royalty revenue. Royalty Products - Avastin 17 Licensee Product Status Indications Roche (Genentech) Avastin Approved sBLA Phase 3 Colorectal Cancer NSCLC Metastatic Renal Cell Glioblastoma Metastatic Breast HER2- 1st Line Metastatic Breast HER2- 2nd Line Ovarian Cancer Gastric Elan •On February 7, 2011, Genentech reported that Phase 3 trial in women with previously treated (recurrent), platinum-sensitive ovarian cancer showed an improvement in progression free survival in those patients treated with Avastin in combination with chemotherapy (carboplatin and gemcitabine) followed by continued use of Avastin alone compared to those treated with chemotherapy alone. •Two previous Phase 3 studies in women with newly diagnosed ovarian cancer demonstrated that front-line Avastin in combination with standard chemotherapy (carboplatin and paclitaxel), followed by the continued use of Avastin alone, significantly increased progression free survival compared to treatment with chemotherapy alone. •Roche has submitted an application for approvalfor first line treatment in EU and expectsa decision later in 2011. •Genentech expects to file an application for approval in US in 2011. 18 Phase 2 ISP Retinopathy ofPrematurity Herceptin Approved Breast HER2+ Cancer HER2+ Stomach and Gastro-Esophageal cancers Lucentis Approved Approved Phase 3 AMD RVO DME Xolair Approved sBLA Moderate-Severe Asthma Pediatric Asthma Elan Tysabri Approved Multiple Sclerosis Roche (Chugai) Actemra Approved Rheumatoid Arthritis •On February 16, Research to Prevent Blindness Foundation and the U.S. National Eye Institute announced results from a trial showing that just 4% of the infants who developed retinopathy of prematurity and were treated with Avastin suffered a recurrence of thedisease compared to 22% of those babies with the disease who received laser treatment. •Retinopathy of prematurity is a disease that harms the retina and is the most common cause of blindness in infants. •Because the trial was not sponsored by Genentech/Roche, it is not clear whether they will seek approval for this indication. •The publication of this data in the February 17 issue of the New England Journal of Medicine should result in significant off-label use in this disease. Royalty Products - Lucentis Lucentis Approved Approved Phase 3 (US) AMD RVO DME Xolair Approved sBLA Moderate-Severe Asthma Pediatric Asthma Elan Tysabri Approved Multiple Sclerosis Roche (Chugai) Actemra Approved Rheumatoid Arthritis •On January 7, Novartis announced that Lucentis has been approved in the EU for the treatment of visual impairment due to diabetic macular edema (DME). •DME is a leading cause of blindness in the working-age population in most developed countries. •On February 11, 2011, Genentech announced that one of two Phase 3 studies evaluating in patients with DME showed that a significantly higher percentage of patients receiving monthly dosing of Lucentis achieved an improvement in vision of at least 15 letters on the eye chart at 24 months compared to those in a control group, who received a placebo injection. 19 Lucentis Approved Approved Phase 3 AMD RVO DME Xolair Approved sBLA Moderate-Severe Asthma Pediatric Asthma Elan Tysabri Approved Multiple Sclerosis Roche (Chugai) Actemra Approved Rheumatoid Arthritis •On November 22, 2010, Regeneron and its partner, Bayer, reported top line data from two Phase 3 trials investigating its VEGF Trap in age-related macular degeneration (AMD) patients which suggest that it may be injected into the eye every other month with safety and efficacy comparable to that of monthly dosing of Lucentis. •On December 20, 2010, Regeneron has also reported positive Phase 3 data in the treatment of retinal vein occlusion (RVO) for which Lucentis is approved. •Unlike the AMD trial, monthly administration was used in the RVO trial, which does not afford a dosing advantage with respect to Lucentis. •On February 22, 2011, Regeneron and its partner, Bayer, filed an application for approval of its VEGF Trap for treatment of AMD with a PDUFA date of August 20, 2011 based on priority review. •Regeneron filed suit in February 2011 seeking a summary judgment that it does not infringe Genentech’s patents. •Genentech filed a countersuit in April 2011 asserting that Regeneron is willfully infringing Genentech’s patents, seeking treble damages and asking for injunctive relief. 20 Royalty Products - Lucentis Licensee Product Status Indications HER2+ Stomach and Gastro-Esophageal cancers Lucentis Approved Approved Phase 3 AMD RVO DME Xolair Approved sBLA Moderate-Severe Asthma Pediatric Asthma Elan Tysabri Approved Multiple Sclerosis Roche (Chugai) Actemra Approved Rheumatoid Arthritis •On April 4, 2011, Genentech and Johns Hopkins University reported results of a review of files of 77,886 patients with AMD who received either Avastin off-label or Lucentis. •Patients receiving Avastin off-label had an 11% increased risk of overall mortality, 57% increased risk of hemorrhagic cerebrovascular accident, 80% more likely to have ocular inflammation and 11% more likely to have cataract surgery following treatmentthan Lucentis treated patients. •Authors of the study note that it is limited due to incomplete information on confounding factors such as smoking, lipid and blood pressure levels, etc. 21 Royalty Products - Lucentis Lucentis Approved Approved Phase 3 AMD RVO DME Xolair Approved sBLA Moderate-Severe Asthma Pediatric Asthma Elan Tysabri Approved Multiple Sclerosis Roche (Chugai) Actemra Approved Rheumatoid Arthritis •On April 28, 2011, New England Journal of Medicine reported the results from the NEI’s CATT study comparing Lucentis and Avastin on fixed and variable schedules in the treatment of AMD. •Efficacy results from the first year of the two year study showed that, with respect to the primary endpoint of mean change in visual acuity (number of lines of letters on an eye chart) at 12 months, less expensive Avastin was not inferior to Lucentis. •It is estimated that off label use of Avastin in the U.S. was 60% prior to the results of the CATT trial. •At 12 months, serious adverse events (primarily hospitalizations) occurred at a 24 percent rate for patients receiving Avastin and a 19 percent rate for patients receiving Lucentis. However, preliminary 24 month safety data showedno difference between Lucentis and Avastin treated patients in terms of death, stroke and all arteriothrombotic events. 22 Royalty Products - Tysabri 23 Licensee Product Status Indications Xolair Approved sBLA Moderate-Severe Asthma Pediatric Asthma Elan Tysabri Approved Multiple Sclerosis Roche (Chugai) Actemra Approved Rheumatoid Arthritis •Biogen Idec and Elan made regulatory filings with FDA and EMA to update the label of Tysabri to reflect that anti-JC virus antibody status could be used to stratify the risk of progressive multifocal leukoencephalopathy (PML). •On April 18, 2011, CHMP recommended inclusion of JC virus (JCV) status as a risk factor the product label for Tysabri in the EU. •The CHMP also recommended a five-year renewal of the Tysabri’s Marketing Authorization in the EU. •On April 22, 2011, FDA disclosed the estimated risk of PML infection in Tysabri treated patients is 0.3 per 1,000 patients during the first two years of treatment, 1.5 per 1,000 patients during months 25 to 36, and 0.9 per 1,000 after three years. Limited data is available beyond four years. Licensee Product Status Indications Roche (Genentech) Avastin Approved Colorectal Cancer NSCLC Phase 3 DME Xolair Approved sBLA Moderate-Severe Asthma Pediatric Asthma Elan Tysabri Approved Multiple Sclerosis Roche (Chugai) Actemra Approved Rheumatoid Arthritis Royalty Products - Actemra 24 •On January 5, 2011, Roche announced that FDA expanded the Actemra label to include inhibition and slowing of structural joint damage, improvement of physical function, and achievement of major clinical response in adult patients with moderately to severely active rheumatoid arthritis. •On April 18, 2011, FDA approved Actemra to treat patients age 2 and older with active systemic juvenile idiopathic arthritis (SJIA). •It is the first and only approved treatment for SJIA, a rare and severe form of arthritis affecting children. PotentialRoyalty Products - Development Stage 25 Licensee Product Status Indications Roche (Genentech) T-DM1 Phase 2 & 3 Breast HER2+ Cancer Ocrelizumab Phase 2b Relapsing Remitting Multiple Sclerosis Pertuzumab Phase 3 Metastatic HER2+ Breast Cancer Roche Afutuzumab Phase 3 Chronic Lymphocytic Leukemia Elan/J&J/Pfizer Bapineuzumab Phase 3 Alzheimer’s Disease Lilly Eisai Potential Royalty Products - T-DM1 •On October 13, 2010, Roche/Genentech announced preliminary, six month results from a Phase 3 trial in second line HER2+ breast cancer patients which showed that 48% of women treated with T-DM1 had their tumors shrink compared with 41% of those taking the combination of Herceptin and Taxotere. •Among the women taking the standard therapy, 75% had side effects of grade 3 or higher on a 5-point scale, compared with 37% of those getting T-DM1. Potential Royalty Products - Pertuzumab Licensee Product Status Indications Roche (Genentech) T-DM1 Phase 2 & 3 Breast HER2+ Cancer Ocrelizumab Phase 2b Relapsing Remitting Multiple Sclerosis Pertuzumab Phase 3 Metastatic HER2+ Breast Cancer Roche Afutuzumab Phase 3 Chronic Lymphocytic Leukemia Elan/J&J/Pfizer Bapineuzumab Phase 3 Alzheimer’s Disease Lilly Solanezumab Phase 3 Alzheimer’s Disease •On December 10, 2010, Roche/Genentech reported the results from a Phase 2 trial investigating the neoadjuvant (prior to surgery) use of pertuzumab and Herceptin plus chemotherapy for the treatment of early-stage, HER2+ breast cancer. •Treatment significantly improved the rate of complete tumor disappearance in the breast by more than half compared to Herceptin plus docetaxel, p0.014. •Roche expects a global regulatory filing of pertuzumab at the end of 2011. Genentech / Roche - Product Pipeline Post 2013 Avastin Ovarian Cancer 1st Line US Lucentis Diabetic Macular Edema (US) Pertuzumab1 mBC HER2+1st Line Avastin + Herceptin mBC HER+ 2nd Line Avastin Relapsed Ovarian Cancer T-DM1 HER 2+ Advanced mBC Actemra RA DMARD H2H (EU) Actemra Ankylosing Spondylitis Herceptin SubcutaneousFormulation Avastin & Herceptin HER2+ mBC 1st Line Avastin mCRC TML Actemra SC Formulation (EU) Afutuzumab (GA101) Chronic Lymphocytic Leukemia Actemra Early Rheumatoid Arthritis Avastin BC Adjuvant HER2+ Avastin BC Adj Triple Negative Herceptin BC HER 2+ Adj 2 Year Xolair Chronic Idiopathic Urticaria Avastin Glioblastoma 1st Line Actemra SC Formulation (US) Lucentis AMD High Dose (US) Avastin HER 2- BC adj Avastin NSCLC adj Afutuzumab (GA101) Non-Hodgkin’s Lymphoma T-DM1 HER 2+ mBC 1st Line Pertuzumab1 HER 2+EBC Ocrelizumab1 PPMS & RRMS Lebrikizumab1 Asthma Rontalizumab1 Systemic Lupus Erythematosus 1.Not a licensed product; source Roche investor update, April 14, 2011 US & EU Filings Calendar Financial Update 29 Financial Overview 30 1.Includes $92.5 million one time legal settlement to MedImmune. Net interest expense includes $17.6 million loss on convertible note retirement. 2.Includes $10.0 million one time legal settlement from UCB. New 2015 Convertible Notes •Terms ▪$135 million convertible, non-callable senior notes due May 2015 -Bankers exercised option to purchase an additional ~$20 million increasing total to ~$155 million ▪Coupon rate is 3.75% ▪Conversion price is $7.92/share ▪Bond hedge effectively increases conversion price to $9.31½ /share •Timing ▪Transaction was priced on May 10thand closed on May 16th •Use of Proceeds ▪Redeem PDL’s convertible notes due in February 2012 with a current principal balance of $133 million ▪Pay cost of convertible note hedge transactions ▪General corporate purposes 31 $497 Million Debt •$250 million 2.00% convertible senior notes due February 2012; current principal balance of $133 million ▪Conversion rate is 144.474 shares / $1,000 face amount ($6.92/share) ▪Issued a notice of redemption for cash on May 23 effective as of June 30 for all outstanding Notes at redemption price of 100.29% (approximately $1,010.3444 per $1,000 principal amount of Notes) ▪Using cash from new 2015 Notes •$180 million 2.875% convertible senior notes due February 2015 placed November 1, ▪Conversion rate is 144.474 shares / $1,000 face amount ($6.92/share) •$300 million 10.25% secured non-recourse notes; current principal balance of $184 million ▪Distributed $200 million of proceeds as special dividend of $1.67/share in December 2009 ▪Approximately 40% of Genentech royalties dedicated to quarterly principal and interest payments; principal repayment fluctuates in relation to royalties received ▪Anticipated final maturity is September 2012; legal maturity is March 2015 ▪After final maturity, securitized Genentech royalties will be retained by PDL •In order to pay a dividend, PDL must first satisfy a net assets test at the time of dividend declaration by Board of Directors 32 Legal Matters 33 Recent Resolution of Legal Disputes •PDL has resolved all challenges to the Queen et al. Patents in the U.S. Patent and Trademark Office (USPTO) and the European Patent Office (EPO) as well as its dispute with MedImmune ▪UCB Pharma -PDL received $10 million from UCB and PDL agreed not to sue UCB for any royalties related to Cimzia -UCB terminated patent interference proceedings before the USPTO and withdrew its opposition appeal in the EPO ▪MedImmune -PDL paid MedImmune $65 million on February 15, 2011 and will pay them an additional $27.5 million by February 2012 -MedImmune ceased support of any party in the EPO opposition appeal ▪Novartis -PDL dismissed its claims against Novartis in its Nevada lawsuit -Novartis withdrew its opposition appeal to PDL’s European patent in EPO -PDL will pay Novartis an amount based on Novartis’ net ex-U.S. sales of Lucentis during calendar year 2011 and beyond ▪BioTransplant -PDL acquired BioTransplant, a bankrupt company and instructed BioTransplant to withdraw its opposition appeal in the EPO 34 Pending Dispute with Genentech and Roche •In August 2010, Genentech sent a fax on behalf of Roche and Novartis asserting its products do not infringe PDL’s supplementary protection certificates (SPCs) ▪Products include Avastin, Herceptin, Lucentis and Xolair ▪SPCs are extensions of patent term in Europe that are issued on a country-by-country and product-by-product basis •PDL Response ▪Genentech’s assertions are without merit ▪PDL disagrees with Genentech’s assertions of non-infringement ▪Genentech had waived its rights to challenge our patents, including SPCs in its 2003 Settlement Agreement with PDL •2003 Settlement Agreement ▪Resolved intellectual property disputes between the two companies at that time ▪Limits Genentech’s ability to challenge infringement of PDL’spatent rights, including SPCs, and waives Genentech’s right to challenge or assist other in challenging the validity of our patent rights 35 Nevada Lawsuit Against Genentech/Roche •PDL filed a lawsuit against Genentech and Roche in Nevada state court ▪Lawsuit states that fax constitutes a breach of 2003 Settlement Agreement because Genentech assisted Roche in challenging PDL’s patents and SPCs ▪Complaint seeks compensatory damages, including liquidated damages and other monetary remedies set forth in the 2003 Settlement Agreement, punitive damages and attorney’s fees •In November 2010, Genentech and Roche filed two motions to dismiss ▪They contend that 2003 Settlement Agreement applies only to PDL’s U.S. patent rights ▪They asserted that the Nevada court lacks personal jurisdiction over Roche ▪On April 21, 2011, Nevada court heard arguments on two Genentech and Roche motions ▪If case proceeds, trial is not yet scheduled and not expected until 2012 36 Optimizing Stockholder Return 37 Business Strategy •Purchase new royalty assets and ladder like a bond portfolio ▪Continue to reinvest in new royalty assets and pay dividends ▪Debt repaid by end of 2015 ▪Company continues as long as it can generate satisfactory return •If unable to acquire royalty assets on attractive terms, build cash reserves to ▪Repay debt ▪Use all excess cash to pay dividends to enhance shareholder return ▪Wind-up company in 2016 timeframe 38 •Queen et al. patents expire end of 2014; we anticipate royalties will likely continue to ~ •There are two possible pathways forward for PDL Optimizing Stockholder Return •Continuously evaluating alternatives ▪Dividends ▪Capital restructure ▪Share repurchase ▪Company sale ▪Purchase of commercial stage, royalty generating assets 39 Investment Highlights •Strong historic revenue growth from approved products •Potential for additional indications from existing products, new product approvals and purchase of new royalty assets •Potential to grow and diversify revenues with the addition of new royalty assets •Significantly reduced expenses with no R&D burn •Liquidity - volume averages 3 million shares/day •Return to stockholders ▪In 2011, $0.60/share to be paid in quarterly regular dividends of $0.15/share in March 15, June 15, September 15 and December 15 40 Appendix 41 Avastin •Licensor ▪Genentech (US) and Roche (ex-US) •Mechanism ▪As a tumor grows, it exceeds the ability of the local blood supply to nourish it ▪Tumor causes up regulation of vascular endothelial growth factor (VEGF) stimulating angiogenesis or the growth of leaky blood vessels to nourish the tumor ▪Avastin targets and inhibits VEGF reduction in blood vessels “starving” the tumor •Approvals ▪Metastatic colorectal cancer, advanced non-small cell lung cancer, renal cancer, metastatic HER2- breast cancer and glioblastoma •Sales ▪2010 worldwide net sales of $6.4 billion1 -US is reviewing approval for metastatic HER2- breast cancer and EU has narrowed this label, resulting in drop in sales for this indication 42 Treatment with Avastin reduces vascularization or blood supply of tumor 1. As reported to PDL by its licensee Herceptin •Licensor ▪Genentech (US) and Roche (ex-US) •Mechanism ▪Some breast cancer cells make too many (over-express) copies of a particular gene known as HER2 that causes rapid growth ofthe breast cancer cell ▪Herceptin works by attaching itself to the HER2 receptors on the surface of breast cancer cells, blocking them from receiving growth signals and slowing or stopping the growth of the breast cancer cell ▪Herceptin also fights breast cancer by alerting the immune system to destroy cancer cells onto which it is attached •Approvals ▪Metastatic HER2+ breast cancer, metastatic HER2+ stomach cancer •Sales ▪2010 worldwide net sales of $5.4 billion1 43 Without Herceptin treatment, cell surface receptors signal into the HER2+ breast cancer cell to proliferate Herceptin binds to cell surface receptors inhibiting intracellular signals thus preventing cancer cell proliferation and signaling the immune system to “kill” the cancer cell 1. As reported to PDL by its licensee Lucentis 44 •Licensor ▪Genentech (US) and Novartis (ex-US) •Mechanism ▪A form of VEGF known as VEGF-A causes the formation of leaky blood vessels result in the swelling in the macula and vision loss ▪Lucentis binds to and inhibits VEGF-A before it can cause the formation of the leaky blood vessels preserving and sometimes improving vision •Approvals ▪Wet age-related macular degeneration (AMD), macular edema or swelling following retinal vein occlusion, diabetic macular edema •Sales ▪2010 worldwide net sales of $3.0 billion1 -Recent NIH study comparing safety and effectiveness of Lucentis finds less expensive Avastin equally efficacious - will adversely affect future Lucentis sales for AMD -It’s estimated that in the U.S. 60% of AMD patients are already treated with off-label Avastin Cross section of normal macula at back of eye Cross section of macula with AMD causing loss of vision Amsler Grid as seen through normal eyes Amsler Grid as seen through eyes with AMD 1. As reported to PDL by its licensee Xolair 45 •Licensor ▪Genentech (US) and Novartis (ex-US) •Mechanism ▪IgE plays a role in allergic disease by causing the release of inflammatory mediators from mast cells that result in sneezing, wheezing and asthma ▪Xolair binds to and neutralizes circulating IgE by preventing IgE from binding to its mast-cell receptor •Approvals ▪Moderate-to-severe persistent asthma •Sales ▪2010 worldwide net sales of $1.0 billion1 Xolair antibody (yellow) binds to IgE (blue) preventing IgE from binding to mast cell.Otherwise, IgE binding to mast cell would result in wheezing, sneezing and asthma. 1. As reported to PDL by its licensee Tysabri 46 In MS, the body’s autoimmune system is inappropriately activated, resulting in it attacking the body. Here, defense cells, known as T cells, are activated. Activated T cells are able to cross the blood brain barrier affording them access to nerve cells. Activated T cells attack, and recruit other defense cells known as macrophages, to attack and consume the myelin sheath or insulation surrounding nerve fibers.
